El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
José Sella Vélez demandó en la Corte de Distrito de Ponce a Librada Pacheco y a Francisco Alvarado recla-mando la nulidad de ciertos actos y a consecuencia de ella la indemnización de perjuicios.
La demandada Librada Pacheco, vecina de Ponce, excep-cionó la demanda.. El demandado Francisco Alvarado, ve-nino de Jayuya, distrito judicial de Arécibo, excepcionó *659.taxnbién la demanda y solicitó el traslado del pleito a la corte de distrito de sn domicilio. El demandante se opnso. La corte declaró con lngar el traslado. Solicitó el deman-dante reconsideración y fue negada. Apeló entonces para ante este tribunal.
El apelado sostiene que tratándose, como se trata en efecto, de nna acción personal, tiene derecho como deman-dado a que el pleito se tramite en el distrito de su domicilio. Estaríamos enteramente conformes si el apelado fuera el único demandado, pero existe otro demandado, Librada Pacheco, que reside en Ponce, distrito en que se entabló la de-manda. Y para tal caso la Corte Suprema de California ha dicho:
“La prueba a que debe someterse la cuestión es: ¿Reside alguna de las partes necesarias en el condado donde se ha comenzado la acción? En caso afirmativo, el caso debe verse allí.” Hellman v Logan, 148 Cal. 58.
En el caso citado de California y en otros más que apa-recen mencionados en el Vol. 1, pág. 276, de FarralPs Code Civil Procedure, se basó la decisión de esta corte en Nieves v. Sucesión Mangual, 31 D.P.R. 551. El criterio de esta corte quedó fijado claramente sobre el particular.
Debe revocarse la resolución recurrida, negarse el tras-lado solicitado y devolverse el caso para ulteriores procedi-mientos de conformidad con esta opinion.